NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               JUL 23 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10302

              Plaintiff-Appellee,                D.C. No. 4:12-cr-02193-DCB

  v.
                                                 MEMORANDUM*
LUIS FELIPE LOPEZ-GRAMAJO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                       Argued and Submitted July 11, 2014
                            San Francisco, California

Before: N.R. SMITH and CHRISTEN, Circuit Judges, and PIERSOL, Senior
District Judge.**

       Luis Felipe Lopez-Gramajo appeals from the 33-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation in violation


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
of 8 U.S.C. § 1326(a) with a sentencing enhancement under 8 U.S.C. § 1326(b). We

have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

      Lopez contends that the appeal waiver in his plea agreement is unenforceable.

We decline to enforce an appeal waiver only if the court failed to comply with Federal

Rule of Criminal Procedure 11, the court informed the defendant that he retained the

right to appeal, the sentence did not comport with the terms of the plea agreement, or

the sentence violated the law. United States v. Bibler, 495 F.3d 621, 624 (9th Cir.

2007). None of these exceptions apply here. The court conducted a thorough Rule

11 colloquy, which included an admonishment regarding the appeal waiver. Lopez

was not informed that he retained the right to appeal, and the sentence comported with

the terms of the plea agreement.

      We find no merit to Lopez’s claim that his sentence is illegal because it exceeds

the two-year statutory maximum sentence under 8 U.S.C. § 1326(a). Both the

indictment against Lopez and his plea agreement allow for an enhanced sentence

under 8 U.S.C. § 1326(b)(2), which provides for a prison sentence of not more than

20 years when the alien’s “removal was subsequent to a conviction for commission

of an aggravated felony.” Lopez waived his right to challenge the enhancement on

appeal. See United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (en banc).

Lopez’s sentence is not illegal because it does not exceed the 20-year mandatory


                                          2
maximum sentence for the crime to which he pleaded guilty. See United States v.

Fowler, 794 F.2d 1446, 1449 (9th Cir. 1986) (stating that an “illegal” sentence

includes a sentence in excess of the permissible statutory penalty or in violation of the

Constitution). We therefore enforce the waiver and dismiss the appeal.

      DISMISSED.




                                           3